DETAILED ACTION

Allowable Subject Matter
Claims 1, 4-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 4-10 and 12-16, prior arts do not teach or suggest the combination of the flexible display device according to claim 1, in particular, wherein the first stretching member comprises a first gear rack fixed to a side of the second support member close to the sliding member, the second stretching member comprises a second gear rack fixed to a side of the sliding member close to the second support member, the transmission member comprises a gear and a gear shaft that passes through a central lock hole of the gear, the gear shaft is mounted on the housing, and the gear engages both the first gear rack and the second gear rack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841